MORRISON, Presiding Judge.
This is a bond forfeiture proceedings appealed from the County Court at Law of McLennan County.
The state has filed a motion in this court praying that we not consider the statement of facts herein because the same was not filed in the trial court within the 50 days provided by Rule 381, Vernon’s Annotated Texas Rules of Civil Procedure. No motion was made in the trial court to extend the time for filing the same. The state further points out that the statement of facts was not approved by a representative of the state. Reliance is had upon Gonzales v. U. S. Fidelity & Guaranty Co., 266 S. W. 2d 233, 267 S. W. 2d 587, and 274 S. W. 2d 537, which support the state’s contention.
The motion is granted, and the judgment is affirmed.